Case 1:20-cv-23973-RNS Document 16 Entered on FLSD Docket 11/23/2020 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO: 20-cv-23973-RNS

   EDDY PERERA-GONZALEZ,

            Plaintiff,

   v.

    JORGE RODRIGUEZ, individually,
    CITY OF HIALEAH, FLORIDA, a municipal corporation,

            Defendants.
                                                                   /
                                  FIRST AMENDED COMPLAINT

           Plaintiff, EDDY PERERA-GONZALEZ, (Mr. Perera-Gonzalez) brings this Complaint

  against Defendants, the CITY OF HIALEAH, FLORIDA (the “City”), a municipal corporation,

  and JORGE RODRIGUEZ (“Sergeant J. Rodriguez”) in his individual capacity, and alleges the

  following:

                          THE PARTIES, JURISDICTION, AND VENUE

  At all times material to this action:

           1.      Mr. Perera-Gonzalez was at all time material a citizen of the State of Florida, and a

  resident of Miami-Dade County, Florida.

           2.      The City was and is a Florida municipality organized under the laws of the State of

  Florida, located in Miami-Dade County, operated a police department, and is a person within the

  meaning of 42 U.S.C. § 1983. The City assumes the risk incidental to the maintenance of a police

  force and the employment of law enforcement and police officers.

           3.      At the time of the incident, Sergeant J. Rodriguez was and is a resident and citizen

  of the State of Florida and was acting within the scope of his employment as a law enforcement

                                                     1
                               STOLZENBERG GELLES FLYNN & ARANGO, LLP
        1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 16 Entered on FLSD Docket 11/23/2020 Page 2 of 9
                                                    CASE NO: 20-cv-23973-RNS


  officer with the City of Hialeah Police Department.

         4.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1331 and 42 U.S.C. § 1983.

         5.      Venue is proper in this District because the events giving rise to these claims all

  occurred within Miami-Dade County, Florida.

                                         JURY DEMANDED

         6.      Plaintiff demands a trial by jury in this action.

                          THE FACTS GIVING RISE TO THE CLAIM

         7.      On October 1, 2017, Mr. Perera-Gonzalez was suffering from depression.

         8.      The depression caused him to act in a suicidal manner.

         9.      During this episode, Mr. Perera-Gonzalez found a machete.

         10.     With the machete in hand, he climbed on top of the flat roof of a residence located

  509 W 16th Street, Hialeah Florida.

         11.     While on the roof, he cut his throat with the machete.

         12.     At some point, police were called and Sergeant J. Rodriguez, along with other

  members of the Hialeah Police Department arrived on scene and surrounded the building.

         13.     The other officers are described as V. Estrada, E. Gonzalez, Y. Rodriguez, M.

  Lopez and O. Mejia.

         14.     While the other officers maintained a secure perimeter around the building,

  Sergeant J. Rodriguez took a position at ground level some 30 to 50 feet from Mr. Perera-Gonzalez.

         15.     At that time and place Mr. Perera-Gonzalez was seated on the flat roof and was not

  holding the machete in his hands.

         16.     Then, for no apparent reason Sergeant J. Rodriguez fired a single gunshot from his

  duty firearm striking Mr. Perera-Gonzalez in the neck.

                                                    2
                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 16 Entered on FLSD Docket 11/23/2020 Page 3 of 9
                                                    CASE NO: 20-cv-23973-RNS


         17.     Mr. Perera-Gonzalez was subsequently transported to Ryder Trauma Center for his

  injuries and placed under arrest.

         18.     The Complaint/Arrest Affidavit prepared by Sergeant J. Rodriguez, or on behalf

  of Sergeant J. Rodriguez, and in concert with the other officers identified in that affidavit as V.

  Estrada, E. Gonzalez, Y. Rodriguez, M. Lopez and O. Mejia, is false, misleading and a complete

  fabrication of the events that led up to Sergeant J. Rodriguez shooting Mr. Perera-Gonzalez.

         19.     Specifically, the Complaint/Arrest Affidavit states the following;

                 ON OCTOBER 1ST, 2017 HIALEAH POLICE RESPONDED
                 TO 509 WEST 16 STREET REFERENCE A MAN ON THE
                 ROOF OF THE RESIDENCE. UPON ARRIVAL, THE
                 DEFENDANT WAS LOCATED ON THE ROOF BY VICTIM
                 SERGEANT J. RODRIGUEZ ALONG WITH OFFICERS V.
                 ESTRADA, E. GONZALEZ, Y. RODRIGUEZ, M. LOPEZ
                 AND O. MEJIA. THE DEFENDANT WAS BLEEDING FROM
                 THE NECK AREA. THE DEFENDANT WAS HOLDING A
                 MACHETE AND MAKING MOTIONS OF THROWING IT
                 AT OFFICERS ON THE SCENE. SERGEANT J.
                 RODRIGUEZ WHO WAS DIRECTLY UNDERNEATH THE
                 DEFENDANT GAVE REPEATED WARNINGS TO DROP
                 THE MACHETE AT WHICH TIME THE DEFENDANT
                 SWUNG IT IN A THROWING MOTION TOWARDS
                 SERGEANT J. RODRIGUEZ WHO FIRED HIS DUTY
                 FIREARM ONE TIME AT THE DEFENDANT. IT IS
                 UNKNOWN IF THE DEFENDANT WAS STRUCK AT THIS
                 TIME…

         20.     In that patently false Complaint/Arrest Affidavit Mr. Perera-Gonzalez was charged

  with three serious felony crimes.

         Count 1 F/L-Burglary/wit Assault or Battery/Armed

         Count 2 F/3-Resisting Officers with Violence to His Person

         Count 3 F/2-Assault/Aggravated/Law Enforcement Officer

         21.     If found guilty from the false information and false charges alleged and charged by

  Sergeant J. Rodriguez and Hialeah Police Officer’s V. Estrada, E. Gonzalez, Y. Rodriguez, M.


                                                  3
                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 16 Entered on FLSD Docket 11/23/2020 Page 4 of 9
                                                    CASE NO: 20-cv-23973-RNS


  Lopez and O. Mejia, Mr. Perera-Gonzalez could have been sentenced to life in prison.

         22.      The Miami-Dade State Attorney, eventually dismissed Counts 1, 2 and 3, however,

  in reliance upon the information provided by Sergeant J. Rodriguez and Hialeah Police Officer’s

  V. Estrada, E. Gonzalez, Y. Rodriguez, M. Lopez and O. Mejia, The Miami-Dade State Attorney

  charged Mr. Perera-Gonzalez via information with Burglary of an Unoccupied Dwelling and

  Assault/Aggravated.

         23.      However, unknown to Sergeant J. Rodriguez and Hialeah Police Officer’s V.

  Estrada, E. Gonzalez, Y. Rodriguez, M. Lopez and O. Mejia and the Miami-Dade State Attorney,

  the entire incident was memorialized by a television news crew and subsequently broadcast on the

  nightly news.

         24.      Mr. Perera-Gonzalez’s counsel obtained a digital copy of the broadcast which

  clearly shows that the Complaint/Arrest Affidavit is false, misleading and a complete fabrication

  created to justify the actions taken by Sergeant J. Rodriguez.

         25.      Specifically, the television footage clearly reflects;

                  a. A disoriented Mr. Perera-Gonzalez seated on the roof;

                  b. He is not holding a machete;

                  c. He is not making motions of throwing a machete;

                  d. He is not swinging a machete, and most importantly;

                  e. Clearly shows that he was shot in the neck when he grabs his neck and blood

                     appears all over his body.

         26.      In short, the news footage clearly reflects an unarmed man who is not threatening

  anyone be shot in the neck for no apparent reason.

         27.      Furthermore, from Sergeant J. Rodriguez’s vantage point, it was clear that Mr.

  Perera-Gonzalez was not a threat to the Sergeant or to any other officer on the scene.

                                                     4
                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 16 Entered on FLSD Docket 11/23/2020 Page 5 of 9
                                                    CASE NO: 20-cv-23973-RNS


         28.     To add insult to the violent injuries suffered by their son and brother, and in a

  further attempt to deflect and mislead, members of the Hialeah Police Department concocted

  another ridiculous narrative telling the family of Mr. Perera-Gonzalez that it was necessary to

  shoot him in order to save him.

         29.     Notwithstanding the City’s knowledge that its officers would regularly encounter

  individuals suffering from depression and suicidal behavior, the City failed to train its police

  officers on interactions with individuals suffering from depression and suicidal behavior. As a

  result of such failure to train, City police officers would use unnecessary, and potentially deadly,

  force on individuals suffering from depression and suicidal behavior.

         30.     Because of this incident, Mr. Perera-Gonzalez is unable to engage in certain

  physical activities and has suffered damages, including, but not limited to, pain and suffering,

  mental anguish, emotional distress, medical bills and medical liens.

         31.     Mr. Perera-Gonzalez has also been required to secure the services of undersigned

  counsels to bring this action and is obligated to pay them a reasonable fee and to reimburse them

  for the costs and expenses in connection with prosecution this action.

                                              COUNT I:

                         FOURTH AMENDMENT EXCESSIVE FORCE
                            (SERGEANT JORGE RODRIGUEZ)

         32.     Mr. Perera-Gonzalez re-alleges the allegations contained in paragraphs 1-31 of this

  Complaint.

         33.     This count is brought by Mr. Perera-Gonzalez pursuant to title 42, section 1983,

  United States Code, for the deprivation of his Civil Rights caused by Hialeah Police Sergeant J.

  Rodriguez in his individual capacity.

         34.     Sergeant J. Rodriguez violated Mr. Perera-Gonzalez clearly established Fourth


                                                   5
                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 16 Entered on FLSD Docket 11/23/2020 Page 6 of 9
                                                    CASE NO: 20-cv-23973-RNS


  Amendment right to be free from excessive force during police seizures when he shot Mr. Perera-

  Gonzalez in the neck.

         35.     Based upon the facts referenced herein, Sergeant J. Rodriguez’s act of shooting Mr.

  Perera-Gonzalez was unwarranted and unreasonable under the circumstances, and he is therefore

  liable to Mr. Perera-Gonzalez for his injuries.

         36.     During this incident, Sergeant J. Rodriguez was acting under color of state law as

  a City of Hialeah police officer.

         37.     During this incident, Sergeant J. Rodriquez was acting maliciously with callous and

  reckless indifference towards the Plaintiff’s federally protected right.

         WHEREFORE, Plaintiff, Mr. Perera-Gonzalez, demands judgment for his economic and

  noneconomic damages, punitive damages, attorney’s fees, the costs of prosecuting this action, and

  such other relief as this Court deems proper and just.

                                              COUNT II:

                          FOURTH AMENDMENT FAILURE TO TRAIN
                                   (CITY OF HIALEAH)

          38.    Mr. Perera-Gonzalez re-alleges the allegations contained in paragraphs 1-31 of this

   Complaint.

          39.    At all times material Sergeant J. Rodriguez was employed by, trained by, and

   granted the right to supervise other officers by the City.

          40.    As demonstrated herein, Defendant, Sergeant J. Rodriguez, violated a federally-

   protected right under the Constitution of the United States of America first when he shot the

   Plaintiff, and secondly, when he filed a patently false police report.

          41.    Notwithstanding the City’s knowledge that its officers would regularly encounter

   individuals suffering from depression and suicidal behavior, the City failed to train its police


                                                    6
                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 16 Entered on FLSD Docket 11/23/2020 Page 7 of 9
                                                    CASE NO: 20-cv-23973-RNS


   officers on interactions with individuals suffering from depression and suicidal behavior. As a

   result of such failure to train, City police officers would use unnecessary, and potentially deadly,

   force on individuals suffering from depression and suicidal behavior, which demonstrates

   inadequate training of its officers.

          42.    The need for specialized training is so obvious that failure to provide such training

   amounts to a deliberate indifference to the Constitutional rights of the Plaintiff and other persons

   with whom police have contact.

          43.    Plaintiff’s injuries are the direct result of inadequate training by the City.


         WHEREFORE, Plaintiff, Mr. Perera-Gonzalez, demands judgment for his economic and

   noneconomic damages, attorney’s fees, the costs of prosecuting this action, and such other relief

   as this Court deems proper and just.

                                             COUNT III:

                      FOURTH AMENDMENT FAILURE TO SUPERVISE
                                (CITY OF HIALEAH)

         44.     Mr. Perera-Gonzalez re-alleges the allegations contained in paragraphs 1-31 of this

  Complaint.

         45.     At all times material Sergeant J. Rodriguez was employed by the City.

         46.     As demonstrated herein, Defendant, Sergeant J. Rodriguez, violated a federally-

  protected right under the Constitution of the United States of America first when he shot the

  Plaintiff, and secondly, when he filed a patently false police report.

         47.     Based upon information readily available to the City, including but not limited to

  video and witnesses, the City knew, or should have known that Sergeant J. Rodriguez, violated a

  federally-protected right under the Constitution of the United States when he;

                 a.      shot the Plaintiff for no reason,

                                                    7
                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 16 Entered on FLSD Docket 11/23/2020 Page 8 of 9
                                                    CASE NO: 20-cv-23973-RNS


                  b.      lied about how the shooting occurred in the police report,

                  c.      and most importantly when he allowed the State to Prosecute the Plaintiff

               based upon false statements and lies.

         48.      The City’s inaction demonstrates a failure and or refusal to adequately supervise

  Sergeant J. Rodriguez.

         49.      The municipality should have known of the need to supervise its officers regarding

  use of excessive force and false police reports, and made a deliberate choice not to take any action.

         50.      The need for supervision over false reporting of excessive force that results in

  prosecution is so obvious that failure to provide such supervision amounts to a deliberate

  indifference to the Constitutional rights of the Plaintiff and other persons with whom police have

  contact.

         51.       The City’s failure and or refusal to adequately supervise Sergeant J. Rodriguez is

  the direct cause of Plaintiff’s injuries claimed herein.


         WHEREFORE, Plaintiff, Mr. Perera-Gonzalez, demands judgment for his economic and

  noneconomic damages, attorney’s fees, the costs of prosecuting this action, and such other relief

  as this Court deems proper and just.

                                              COUNT IV:

                         FOURTH AMENDMENT NEGLIGENT HIRING
                                  (CITY OF HIALEAH)

         52.      Mr. Perera-Gonzalez re-alleges the allegations contained in paragraphs 1-31 of this

  Complaint.

         53.      At all times material Sergeant J. Rodriguez was employed by the City.

         54.      The City failed to adequately check Sergeant J. Rodriguez’ background when it

  hired him.

                                                       8
                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
Case 1:20-cv-23973-RNS Document 16 Entered on FLSD Docket 11/23/2020 Page 9 of 9
                                                    CASE NO: 20-cv-23973-RNS


         55.     Sergeant J. Rodriguez was not a suitable candidate to be hired as officer and

  specifically not suitable to be hired or promoted to the position of a supervisor based upon his prior

  record relating to use of excessive force and veracity, and lack of experience in responding to

  suicidal and depressed persons.

         56.     As a result, Defendant, Sergeant J. Rodriguez, violated a federally-protected Fourth

  Amendment right under the Constitution of the United States of America first when he shot the

  Plaintiff, and secondly, when he filed a patently false police report.

         57.     The City’s failure to check the Defendant, Sergeant J. Rodriguez’ background

  amounted to deliberate indifference to the risk that a violation of Plaintiff’s Constitutional rights

  would follow the hiring decision.

         58.     Plaintiff’s injuries are the direct result of the negligent hiring of Defendant,

  Sergeant J. Rodriguez by the City.


         WHEREFORE, Plaintiff, Mr. Perera-Gonzalez, demands judgment for his economic and

  noneconomic damages, attorney’s fees, the costs of prosecuting this action, and such other relief

  as this Court deems proper and just.

         Dated this 23rd day of November, 2020.
                                         Respectfully submitted,


   By: /s/ Paul Basile                                    By: _________________________________
       Paul Basile, Esq. (FBN: 89036 )                        Charles W. Flynn, III, Esq. (FBN: 204791)
       paul@kblawmiami.com                                    cflynn@sgfcounsel.com
       The Law Office of                                      STOLZENBERG GELLES FLYNN
       KASSEBAUM and BASILE, P.A.                             & ARANGO, LLP
       150 West Flagler Street, Suite 1675                    1533 Sunset Drive, Suite 150
       Miami, FL 33130                                        Miami, FL 33143
       Telephone: (305) 445-2985                              Telephone: (305) 961-1450
       Fax: (754) 400-6113                                    Fax: (305) 423-3979
                                    Counsel for Plaintiff, Eddy Perera-Gonzalez



                                                      9
                             STOLZENBERG GELLES FLYNN & ARANGO, LLP
      1533 Sunset Drive, Suite 150, Coral Gables, FL 33143 ▪ Ph: 305-961-1450 ▪ Fax: 305-423-3979
